Citation Nr: 1024202	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  08-11 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation greater than 20 percent for 
service-connected hepatitis C.

2.  Entitlement to an evaluation greater than 10 percent for 
bilateral tinnitus.

3.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 

INTRODUCTION

The Veteran served on active duty from September 1977 to 
March 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows that the Veteran was scheduled to testify at 
a Board video hearing in April 2010 pursuant to his request 
for such a hearing, but he was unable to attend the hearing 
due to unforeseen family circumstances.  He thus requested 
that he be rescheduled for a new video hearing and this 
request was granted by the Board in May 2010.  Accordingly, 
the Veteran should be afforded a Board video conference 
hearing at the RO as requested.  See 38 U.S.C.A. § 7107 (West 
2002).

To ensure that full compliance with due process requirements 
have been met, this case is hereby REMANDED for the following 
action:

Schedule the Veteran for a Board video 
conference hearing.  The Veteran and his 
representative should be properly 
notified of the date, time and place of 
the hearing.  After the hearing is 
conducted, or in the event the Veteran 
withdraws his hearing request or fails to 
report for the hearing, the claims file 
should be returned to the Board for 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matters that the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  



